Exhibit 10.02

 

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of this
1st day of April, 2020 by and between Seneca Biopharma, Inc., a Delaware
corporation (the “Company”), and Matthew W. Kalnik (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ Employee as its President and Chief
Operating Officer and Employee desires to accept such employment; and

 

WHEREAS, the Company desires to enter into this Agreement regarding the terms of
Employee’s employment, and Employee desires to enter into this Agreement and to
accept the terms and provisions of such employment, as embodied in this
Agreement.

 

Section 1. Definitions.

 

(a)         “Accelerated Equity Benefit” shall mean, as applicable: (i) the
continued vesting of any outstanding stock options or other equity awards with
time-based vesting during the period ending on the earlier of (x) the expiration
of the term of the respective stock option or other equity award (without giving
effect to any provision of any equity incentive or stock option plan or award
agreement applicable to any such stock option or other equity award that
provides for any early termination or forfeiture of any such stock options or
other equity awards by virtue of any termination of employment or other service
of Employee with the Company) or (y) the end of the applicable Severance Term,
provided, however, that for avoidance of doubt, any stock option or other equity
award that includes both a performance-based vesting condition (which would
include the achievement of a certain stock price or milestone) and a time-based
vesting provision, no acceleration shall be provided unless such
performance-based vesting condition has been satisfied as of the Date of
Termination; or (ii) in the event of a Change of Control, the full vesting of
all of Employee’s outstanding stock options or other equity awards as of the
Date of Termination. Additionally, for purpose of determining the ability of
Employee to exercise any vested outstanding stock options or other equity
awards, Employee will be deemed to have ceased being a Service Provider on the
last day of the applicable Severance Term.

 

(b)        “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the Date of Termination, (ii) all bonuses that have been awarded
but remain unpaid as of the Date of Termination, (iii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, (iv) any
accrued but unpaid benefits provided under the Company’s employee benefit plans,
subject to and in accordance with the terms of those plans, (v) any accrued but
unpaid rights to indemnification by virtue of the Employee’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof, and (vi) any accrued but unused
vacation time through the Date of Termination.

 

(c)         “Annual Equity Grant” shall have the meaning ascribed to in Section
4(c) hereof.

 

(d)        “Base Salary” shall mean the salary provided for in Section 4(a)
hereof.

 

(e)         “Beneficial Ownership” shall have the meaning set forth in in Rule
13d-3 of the Exchange Act; provided, however, that, notwithstanding anything in
Rule 13d-3 of the Exchange Act to the contrary, for purposes of Section 1(k)(1)
below, a Person shall not be deemed to have Beneficial Ownership of any shares
of Common Stock underlying any Common Stock Equivalents unless and until such
Person actually acquires such shares of Common Stock upon exercise, exchange or
conversion of such Common Stock Equivalents.

 



1

 

(f)         “Board” shall mean the Board of Directors of the Company or any
committee thereof.

 

(g)        “Common Stock” shall mean the Company’s common stock, $0.01 par value
per share.

 

(h)        “Common Stock Equivalents” shall mean any securities of the kind
which would entitle the holder thereof to acquire at any time, Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

(i)          “Confidentiality Agreement” shall mean the Company’s Confidential
Information and Invention Assignment Agreement attached hereto as Exhibit B.

 

(j)        “Cause” shall mean (i) Employee’s willful failure (except where due
to a physical or mental infirmity or incapacity) or refusal to perform in any
material respect Employee’s duties and responsibilities if and to the extent
that such duties and responsibilities are reasonable and lawful, (ii) any
willful or grossly negligent act of Employee that has, or could reasonably be
expected to have, the effect of injuring the business of the Company or its
subsidiaries in any material respect; (iii) Employee’s conviction of, or plea of
guilty or no contest to: (x) a felony (other than a felony related to the
operation of a motor vehicle), (y) any material violation of federal or state
securities laws or (z) any other criminal charge that has, or could be
reasonably expected to have, a material adverse effect on the performance of
Employee’s duties to the Company or otherwise result in material injury to the
business of the Company or its subsidiaries; (iv) the willful commission by
Employee of an act of fraud or embezzlement against the Company or its
subsidiaries; (v) any material violation by Employee of the written policies of
the Company or its subsidiaries to the extent provided or made available to
Employee, including but not limited to those relating to sexual harassment or
business conduct and those otherwise set forth in the manuals or statements of
policy of the Company or its subsidiaries, which material violation has, or
could reasonably be expected to have, the effect of injuring the business of the
Company or its subsidiaries in any material respect, or (vi) Employee’s willful
and material breach of this Agreement or the Confidentiality Agreement. For
clarity, the inability of Employee to perform any or all of his duties,
responsibilities or obligations as an employee of the Company or under this
Agreement or the Confidentiality Agreement, in each case on account of
Employee’s death or Employee’s physical or mental disability or infirmity, shall
not be deemed or treated as a breach of this Agreement or the Confidentiality
Agreement by the Employee and shall not constitute Cause for any purpose of this
Agreement.

 

(k)        “Change of Control” shall mean the occurrence of any of the following
events:

 

(1)        The acquisition by a Person or its affiliates of ownership of stock
of the Company if, immediately after such acquisition, such Person and its
affiliates collectively have Beneficial Ownership of issued and outstanding
stock of the Company representing more than twenty percent (20%) of the total
voting power of the issued and outstanding stock of the Company; provided,
however, that for purposes of this subsection (1), the acquisition of stock by a
Person from the Company in a transaction or issuance (including pursuant to
equity awards) approved by the Board will not be considered a Change of Control
(even if, immediately after such acquisition, such Person and its affiliates
collectively have Beneficial Ownership of issued and outstanding stock of the
Company representing more than twenty percent (20%) of the total voting power of
the issued and outstanding stock of the Company, unless at the time of such
acquisition or at any time within one year following such acquisition, the
Company’s Executive Chairman is no longer deemed a Service Provider to the
Company and the change in the Executive Chairman’s status was involuntary and
not the result of a termination due to death or disability, in which case such
acquisition shall be treated as a Change of Control for purposes of this
subsection (1) notwithstanding that such acquisition or the transaction that
resulted in such acquisition was approved by the Board; or

 



2

 

(2)        If, during any period of twelve (12) months in which the Company has
a class of securities registered pursuant to Section 12 of the Exchange Act, a
change in the composition of the Board occurs as a result of which fewer than a
majority of the members of the Board are Incumbent Directors; or

 

(3)        The consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least a
majority of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

 

(4)        The acquisition by a Person or its affiliates (or a series of
acquisitions by a Person or its affiliates during the twelve (12) month period
ending on the date of the most recent acquisition by such Person or any of its
affiliates) of assets from the Company that have a total gross fair market value
equal to or more than fifty percent (50%) of the total gross fair market value
of all of the assets of the Company immediately prior to such acquisition or
such series of acquisitions; provided, however, that the foregoing provisions of
this subsection (4) shall not be applicable to a transfer of assets by the
Company to an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company. For purposes of
this subsection (4), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

For the avoidance of doubt, a transaction will not constitute a Change of
Control for purposes of this Section 1(k) if: (i) its primary purpose is to
change the jurisdiction of the Company’s incorporation, or (ii) its primary
purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction.

 

For purposes of this Section, “affiliate” will mean, with respect to any
specified Person, any other Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, such specified Person (“control,” “controlled by” and “under common
control with” will mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contact or credit
arrangement, as trustee or executor, or otherwise).

 

(l)       “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(m)        “Date of Termination” shall mean the date on which Employee’s
employment as President and Chief Operating Officer of the Company terminates.

 

(n)        “Dilutive Event” shall mean, except in the case and to the extent of
Common Stock issued upon exercise of Excluded Securities, the issuance by the
Company of Common Stock (i) at any time during the Measurement Period
(including, without limitation, by virtue of the exercise, conversion or
exchange of any Qualifying Securities at any time on or prior to the end of the
applicable Measurement Period) or (ii) in connection with the exercise,
conversion or exchange of any Qualifying Securities at any time after the
Measurement Period.

 



3

 

(o)        “Disability” shall mean any physical or mental disability or
infirmity of Employee that prevents the performance of Employee’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence of the Employee’s Disability as to which the Employee and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Company and the Employee or, if applicable,
Employee’s guardian (which approval shall not be unreasonably withheld). The
determination of Disability made by such physician in writing to the Company and
the Employee shall be final and conclusive for all purposes of this Agreement.

 

(p)        “Effective Date” shall mean April 1, 2020.

 

(q)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r)        “Excluded Securities” shall mean stock options exercisable for shares
of Common Stock that are granted to officers or employees (provided that such
stock options do not exceed 10% of the Company’s issued and outstanding shares
of Common Stock at the end of the Measurement Period).

 

(s)        “Good Reason” shall mean, without Employee’s consent, (i)(A) a
material diminution in Employee’s duties or responsibilities (other than
temporarily while the Executive is physically or mentally incapacitated or as
required by applicable law), (B) any adverse change in Employee’s title or
position, or if Employee ceases to report to the Company’s Chief Executive
Officer, current Executive Chairman or the Board, (C) permanent assignment to
Employee of duties not commensurate with his position, (ii) a reduction in Base
Salary other than a general reduction in Base Salary (not to exceed a reduction
of 25%) that affects all similarly situated executives in substantially the same
proportions, (iii) a reduction in the Target Cash Bonus opportunity, but nothing
herein shall be interpreted to require the Company to pay any Target Cash Bonus,
(iv) any requirement by or directive from the Company that requires Employee to
permanently relocate his principal residence or results in a change in the
primary place of the Company’s business by more than 50 miles from its current
location, or (v) any other material breach by the Company of a provision of this
Agreement (other than a provision that is covered by any of the foregoing
clauses (i), (ii), (iii), (iv) or (v)) or any other agreement which is directly
related to Employee’s employment or which is specifically referenced in this
Agreement. Notwithstanding the foregoing, during the Term, in the event that the
Company reasonably believes that Employee may have engaged in conduct that could
constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder for a
period not to exceed 90 days, and in no event shall such suspension constitute
an event pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension (including, but not limited to, payment of Base Salary as set forth
in Section 4(a) hereof).

 

(t)       “Incumbent Directors” means members of the Board who either (A) are
members of the Board as of the date of this Agreement or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 



4

 

(u)       “Inducement Plan” shall have the meaning ascribed to it in Section
4(d) hereof.

 

(v)       “Measurement Period” shall mean: (i) the nine (9) month period
following the Effective Date, or (ii) in the event that during such nine (9)
month period, the Board authorizes or approves a Dilutive Event or the Company
enters into a written agreement that contemplates effecting a Dilutive Event,
then the period of time commencing on the Effective Date and ending upon the
occurrence of such Dilutive Event, whichever is later. Provided however that in
the event the Board decides to not consummate the transaction(s) contemplated in
subsection (ii) contained herein, the Measurement Period will be as provided for
in subsection (i) contained in this definition.

 

(w)       “Option Award” shall have the meaning ascribed to it in Section 4(d)
hereof.

 

(x)       “Option Award Adjustment” shall mean, in the event that the Option
Award remains outstanding at the time of a Change of Control transaction (after
giving effect to the provisions under the definition of Accelerated Equity
Benefit that pertain to the ability of Employee to exercise any vested
outstanding stock options or other equity awards following the last day of the
applicable Severance Term) and that, in connection with such Change of Control
transaction, any then outstanding Qualifying Securities are entitled to receive
consideration in connection with such Change of Control transaction or are
assumed in connection with such Change of Control transaction, then, any such
Qualifying Securities shall be deemed to be exercised, converted or exchanged in
full immediately prior to the closing of such Change of Control transaction, all
of the shares of Common Stock underlying such Qualifying Securities shall be
deemed to be issued immediately prior to the closing of such Change of Control
Transaction and such deemed issuance of such shares of Common Stock shall be
deemed to be a Dilutive Transaction that will result in an increase in the
number of Option Shares in accordance with the provisions contemplated in
Section 4(d).

 

(y)       “Option Shares” shall mean the shares of Common Stock underlying the
Option Award.

 

(z)       “Payment Date” shall have the meaning ascribed to it in Section 7(h)
hereof.

 

(aa)     “Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind or more than such person or entity acting as a
group.

 

(bb)     “Post-Dilutive Event Common Shares” shall mean, with respect to a
Dilutive Event, the number of shares of Common Stock issued in connection with
such Dilutive Event plus the number of shares of Qualifying Common Stock
outstanding immediately before such Dilutive Event.

 

(cc)     “Pre-Dilutive Event Common Shares” shall mean, with respect to a
Dilutive Event, the number of shares of Qualifying Common Stock outstanding
immediately prior to such Dilutive Event.

 

(dd)     “Qualifying Common Stock” shall mean (i) shares of Common Stock that
are issued and outstanding at any time on or prior to the end of the applicable
Measurement Period (including, without limitation, by virtue of the exercise,
conversion or exchange of any Qualifying Securities at any time on or prior to
the end of the applicable Measurement Period), plus (ii) any shares of Common
Stock that are issued at any time after the end of the applicable Measurement
Period upon the exercise, conversion or exchange of any Qualifying Securities.

 



5

 

(ee)     “Qualifying Securities” shall mean any Common Stock Equivalents that
are issued and outstanding at any time on or prior to the end of the applicable
Measurement Period.

 

(ff)     “Release of Claims” shall mean a release of claims made by the Employee
in favor of the Company and its subsidiaries in the form attached hereto as
Exhibit A (with any updates reasonably determined by the Company to be necessary
to comply with applicable law) and the execution of which is a condition
precedent to Employee’s eligibility for Severance Benefits and the Accelerated
Equity Benefit in the event his employment is terminated by the Company without
Cause or by Employee for Good Reason, as described in Sections 7(d) and 7(e), or
in connection with a Change of Control, as described in Section 7(g).

 

(gg)     “Severance Benefits” shall mean (i) continued payment of the Base
Salary (as in effect immediately prior to termination of Employee’s employment
with the Company and without giving effect to any proration or any reduction to
the Base Salary that gives rise to Good Reason) during the Severance Term,
payable in accordance with the Company’s regular payroll practices, (ii) either
(x) a lump sum payment equal to the product of: (A) Employee’s Target Cash Bonus
for the year in which the Termination Date occurs, paid at a rate equivalent to
100% achievement of objectives for such year and (B) a fraction, the numerator
of which is the number of days the Employee was employed by the Company during
the year in which the Date of Termination occurs and the denominator of which is
the number of days in such year, which lump sum payment shall be paid on the
Payment Date (as defined in Section 7(h), or (y) in the event of termination of
Employee’s employment with the Company in connection with a Change of Control as
described in Section 7(g), Employee’s Target Cash Bonus for the year in which
the Termination Date occurs, paid at a rate equivalent to 100% achievement of
objectives for such year, and (iii) if Employee qualifies for and timely elects
continued coverage under the Company’s group medical plan and/or group dental
plan pursuant to Section 4980B of the Code (“COBRA”), monthly payment during the
Severance Term of the amount the Company pays on behalf of comparable employees
who have elected the same level of coverage as Employee.

 

(hh)     “Service Provider” shall means an employee, director or consultant.

 

(ii)     “Severance Term” shall mean: (i) in the event the Date of Termination
occurs after the 9 month anniversary of the Effective Date, (y) the eleven
(11) month period, which commences on the first day following the Date of
Termination by the Company without Cause or by Employee for Good Reason, or (z)
in the event of a Change of Control as described in Section 7(g), the fifteen
(15) month period commencing on the first day following the Date of Termination
by the Company without Cause or by Employee for Good Reason, or (ii) in the
event the Date of Termination occurs within 9 months of the Effective Date, (a)
the six (6) month period, which commences on the first day following the Date of
Termination by the Company without Cause or by Employee for Good Reason, or (b)
in the event of a Change of Control as described in Section 7(g), the eight (8)
month period commencing on the first day following the Date of Termination by
the Company without Cause or by Employee for Good Reason.

 

(jj)     “Target Cash Bonus” shall have the meaning ascribed to it in Section
4(b) hereof.

 

(kk)     “Term” shall have the meaning ascribed to it in Section 2 hereof.

 

Section 2. Acceptance and Term. Commencing on the Effective Date, the Company
agrees to employ Employee on an at-will basis (subject to the terms of Sections
7(b), 7(d), 7(e) and 7(g) hereof), and Employee agrees to accept such employment
and serve the Company, in accordance with the terms and conditions set forth
herein. The term of employment shall commence on the Effective Date and continue
until terminated by either party at any time, subject to the provisions herein
(referred to herein as the “Term”).

 



6

 

Section 3. Position, Duties, and Responsibilities; Place of Performance.

 

(a)        Position, Duties, and Responsibilities. During the Term, Employee
shall be employed and serve as President and Chief Operating Officer of the
Company (together with such other position or positions or duties, consistent
with Employee’s title or as the Board may specify on a temporary basis) and
shall have such duties and responsibilities commensurate therewith.

 

(b)        Performance. Employee shall devote his full business time, attention,
skill, and best efforts to the performance of his duties under this Agreement
and shall not engage in any other occupation during the Term, including, without
limitation, any activity that (x) conflicts with the interests of the Company,
(y) materially interferes with the proper and efficient performance of
Employee’s duties for the Company, or (z) materially interferes with Employee’s
exercise of judgment in the Company’s best interests. Notwithstanding the
foregoing, nothing herein shall preclude Employee from: (i) continuing to serve
on existing boards of directors as of the Effective Date until Employee’s
current term on those boards expires; (ii) serving, with the prior consent and
approval of the Board (which shall not be unreasonably withheld or delayed), as
a member of no more than two (2) other boards of directors provided that service
on any such board complies with the factors contained in (x), (y) and (z) above
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations; (iii) serving as an
officer, director, consultant or advisor of Antidote Therapeutics, Inc.
(“Antidote”) for so long as Antidote continues to conduct business operations in
a “virtual-company” mode and thereafter to serve as a director, consultant or
advisor (but not officer) of Antidote, provided that any activities of Employee
under this clause (iii) shall comply with the factors contained in clauses (x),
(y) and (z) above in this Section 3(b); (iv) performing his Professional
Activities (as defined below); (v) undertaking other professional activities
(subject to the restrictions contained in clauses (x), (y) and (z) above in this
Section 3(b)), with the prior consent and approval of the Board; (vi) engaging
in charitable activities and community affairs; and (vii) managing Employee’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) herein shall be limited
by Employee so as not to interfere in any material respect, individually or in
the aggregate, with the performance of Employee’s duties and responsibilities
hereunder, or pose a conflict of interest or violate any provision of this
Agreement with such determinations to be made at the discretion of the Board.
Employee represents that he has provided the Company with a comprehensive list
of all outside professional activities with which he is currently involved or
reasonably expects to become involved at the current time (such activities, the
“Professional Activities”). In the event that, during his employment by the
Company, the Employee desires to engage in other outside professional
activities, not included on such list and permitted under any of the foregoing
clauses (i)-(vii) set forth above in this Section 3(b), Employee will, prior to
engaging in any such activities, first seek written approval from the Board,
which approval shall not be unreasonably withheld.

 

Section 4. Compensation.

 

(a)        Base Salary. In exchange for Employee’s performance of his duties and
responsibilities, Employee initially shall be paid an annual base salary of
$415,000 (such annual base salary, as it may be increased from time to time at
the sole discretion of the Board, the “Base Salary”), payable in accordance with
the regular payroll practices of the Company but not less frequently than
monthly. The Base Salary shall be reviewed at least annually by the Board and
may be increased at the Board’s sole and absolute discretion. All payments
referenced in this Agreement are on a gross, pre-tax basis and shall be subject
to all applicable federal, state and local withholding, payroll and other taxes.

 



7

 

(b)        Target Cash Bonus. In addition to the Base Salary, Employee will be
eligible to earn a discretionary annual target bonus. As of the Effective Date,
Employee’s annual target bonus is up to 45% of his Base Salary, subject to the
Board’s discretion to grant a higher bonus amount (the “Target Cash Bonus”). The
Target Cash Bonus amount is subject to annual review and increase (but not
decrease) as determined by the Board. The Target Cash Bonus will be pro-rated
for the initial calendar year of the Term, with such proration calculated based
on the number of days Employee is employed by the Company during such year. The
actual amount of Employee’s annual bonus, if any, will be determined by the
Board based upon Company performance, its financial condition, and any other
factors that the Board, in its reasonable good faith discretion, deems
appropriate after consultation with Employee. Achievement of such Company
performance or any such other factors shall be determined by the Board in its
reasonable good faith discretion. Annual bonuses, if any, shall be paid out no
later than March 15 of the year following the applicable bonus year. Except as
otherwise provided in Section 7 of this Agreement, Employee must be employed by
the Company at the time the bonus is awarded and through the end of the calendar
year in which any bonus may be earned in order to be eligible for any such
payment.

 

(c)       Annual Equity Award. In addition to the Base Salary and Target Cash
Bonus, Employee will be eligible to receive an annual market-based equity grant
(the “Annual Equity Grant”) issued pursuant to the terms of one of the Company’s
equity compensation plans. The actual amount of such Annual Equity Grant, if
any, will be determined by the Board based upon Company performance, its
financial condition (including market value and capitalization), Employee’s
achievement of pre-agreed performance milestones and any other factors that the
Board, in its reasonable good faith discretion, deems appropriate. Achievement
of such milestones or any such other factors shall be determined by the Board in
its reasonable good faith discretion. In connection with such grants, the
Employee shall enter into one of the Company’s standard equity grant agreements
which will incorporate the vesting schedule and other terms as determined by the
Board.

 

(d)        Inducement Grants. On the Effective Date, as an inducement for
Employee’s employment, the Company will grant Employee an option to purchase
282,840 shares of Common Stock, which option shall be granted under the
Company’s Inducement Award Stock Option Plan (or a successor plan, if any) (the
“Inducement Plan”) and shall be subject to the terms and conditions set forth in
this Agreement, the Inducement Plan and a stock option agreement to be entered
by the Company and the Employee to evidence such grant, the form of which has
been made available to Employee prior to the Effective Date (the “Option
Agreement” and such grant the “Option Award”). In the event of a conflict
between the Option Agreement or the Inducement Plan, on the one hand, and this
Agreement, on the other hand, with respect to the Option Award or any of the
terms and conditions thereof, this Agreement shall control. The option subject
to the Option Award shall have a term of ten (10) years from the date of grant
and an exercise price equal to the closing trading price of the Common Stock on
the Effective Date (or the prior closing price if the Effective Date is on a day
that the trading markets are not open). The Option Award will be subject to
vesting as follows: (i) 1/4 of the Option Award will vest on the Effective Date,
and (ii) the balance of the Option Award will vest monthly over the following
thirty six (36) months; provided, however, that Employee must remain
continuously employed through the applicable vesting dates, and the Option Award
shall be subject to accelerated vesting under certain circumstances in
accordance with the provisions of Section 7 hereof. The Option Award shall be
subject to the terms set forth in the Option Agreement, the terms of the
Inducement Plan, this Section 4(d), Section 7 hereof, and any other restrictions
and limitations generally applicable to Common Stock of the Company or equity
awards held by similarly situated Company executives that are imposed by law.
Upon the occurrence of a Dilutive Event, the Option Shares will be increased by
such number as required to make the percentage that the Option Shares (after
giving effect to such increase) represent of the Post-Dilutive Event Common
Shares equal to the percentage that the number of Option Shares immediately
prior to the Dilutive Event represent of the Pre-Dilutive Event Common Shares.
In addition, the Option Shares may be increased by the Option Award Adjustment,
if applicable, in connection with a Change of Control transaction. Any increase
in the number of Option Shares, as contemplated above in this Section 4(d), in
connection with the occurrence of a Dilutive Event or a Change of Control
transaction shall occur automatically pursuant to the terms and conditions of
the Option Award as set forth in this Section 4(d) and the Option Agreement
without any act or action required to be taken by either the Company or
Employee.

 



8

 

(e)      Agreement Expense Reimbursement. The Company agrees to pay Employee’s
reasonable legal, accounting and other expenses incurred in connection with the
negotiation, drafting and execution of this Agreement and any agreements
ancillary to this Agreement, and any separation arrangements with Employee’s
prior employer, in an amount not to exceed $5,000.

 

(f)       Directors’ and Officers’ Liability Insurance. Employee shall be
designated as a “covered person” under the Company’s Director’s and Officer’s
insurance coverage, if any, and shall be covered to the same extent as other
directors and executive officers, including following the termination of
Employee’s employment for any reason for the maximum statute of limitations
period which could apply to any claim against Employee which otherwise would be
covered by such insurance.

 

(g)      Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based or other compensation paid to the
Employee under this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation, or
stock exchange listing requirement will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

Section 5. Employee Benefits. During the Term, Employee shall be eligible to
participate in health insurance and other benefits provided generally to
similarly situated employees of the Company, subject to the terms and conditions
of the applicable benefit plans (which shall govern). In addition to holidays
recognized by the Company, Employee also shall receive four (4) weeks of paid
vacation per year, with up to a maximum of two (2) weeks that can carry over on
a yearly basis. Nothing contained herein shall be construed to limit the
Company’s ability to amend, suspend, or terminate any employee benefit plan or
policy at any time without providing Employee notice, and the right to do so is
expressly reserved.

 

Section 6. Reimbursement of Business Expenses. The Company shall pay (or
promptly reimburse Employee) for documented, out-of-pocket expenses reasonably
incurred by Employee in the course of performing his duties and responsibilities
hereunder, which are consistent with the Company’s policies in effect and as
amended from time to time, with respect to business expenses, subject to the
Company’s requirements with respect to documentation and reporting of such
expenses.

 

Section 7. Termination of Employment.

 

(a)        General. Employee’s employment with the Company shall terminate upon
the earliest to occur of: (i) Employee’s death, (ii) a termination by reason of
Employee’s Disability, (iii) a termination by the Company with or without Cause,
or (iv) a termination by Employee with or without Good Reason.

 

(b)        Termination Due to Death or Disability. Employee’s employment under
this Agreement will terminate automatically upon Employee’s death. The Company
also may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, Employee’s or Employee’s estates or
beneficiaries, as the case may be, will be entitled to receive the Accrued
Obligations. Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

 



9

 

(c)        Termination by the Company with Cause.

 

(i)        The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v), or (vi) of the definition of Cause set forth in this Agreement,
to the extent that such act or acts or failure or failures to act are curable,
Employee shall be given thirty (30) days’ written notice by the Company of its
intention to terminate his employment with Cause, such notice to state the act
or acts or failure or failures that constitute the grounds on which the proposed
termination with Cause is based, and such termination shall be effective at the
expiration of such thirty (30) day notice period unless Employee has fully cured
such act or acts or failure or failures to act, to the Board’s complete
satisfaction, that give rise to Cause during such period.

 

(ii)        In the event that the Company terminates Employee’s employment with
Cause, Employee shall be entitled only to the Accrued Obligations. Following
such termination of Employee’s employment with Cause, except as set forth in
this Section 7(c)(ii), Employee shall have no further rights to any compensation
or any other benefits under this Agreement. For the avoidance of doubt,
Employee’s sole and exclusive compensation upon a termination of employment by
the Company with Cause shall be receipt of the Accrued Obligations.

 

(d)        Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and, with respect to the Severance Benefits and the Accelerated
Equity Benefits, provided that he fully executes and does not revoke an
effective Release of Claims as described in Section 7(h), then, except as
otherwise provided in Section 7(g), Employee shall be entitled to:

 

(i)the Accrued Obligations;

 

(ii)the Severance Benefits; and

 

(iii)the Accelerated Equity Benefit.

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d) or 7(g), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, except as otherwise provided in Section 7(g), Employee’s sole and
exclusive compensation upon a termination of employment by the Company without
Cause shall be receipt of (i) the Severance Benefits and Accelerated Equity
Benefits subject to his execution of the Release of Claims, and (ii) the Accrued
Obligations. If the Company makes overpayments of Severance Benefits, Employee
promptly shall return any such overpayments to the Company and/or hereby
authorizes deductions from future Severance Benefit amounts so long as such
deduction does not violate Section 409A of the Code.

 



10

 

(e)        Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company at least thirty (30) days’
written notice setting forth in reasonable specificity, the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company on or prior to the later of: (i) within thirty (30) days of the
occurrence of such event or (ii) promptly upon Employee’s actual knowledge of
such event. During such notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the expiration of such cure period, and Employee shall be
entitled to the same payments and benefits as provided in Section 7(d) hereof,
subject to the same conditions on payment and benefits as described in
Section 7(d) hereof. Following such termination of Employee’s employment by
Employee with Good Reason, except as set forth in this Section 7(e) or as
otherwise provided in Section 7(g), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, except as otherwise provided in Section 7(g), Employee’s sole and
exclusive compensation upon a termination of employment with Good Reason shall
be receipt of the same payments and benefits described in Section 7(d) hereof,
subject to the same conditions on payment and benefits as described in Section
7(d).

 

(f)        Termination by Employee without Good Reason. Employee may terminate
his employment without Good Reason by providing the Company at least thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Employee under this Section 7(f), Employee shall be entitled only
to the Accrued Obligations. In the event of termination of Employee’s employment
under this Section 7(f), the Company may, in its sole and absolute discretion,
by written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f) or as otherwise provided
in Section 7(g), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive compensation upon a termination of employment by Employee
without Good Reason shall be receipt of the Accrued Obligations.

 

(g)        Termination in connection with a Change of Control. In the event that
Employee’s employment is terminated in the three (3) month period preceding or
the twelve (12) month period following a Change of Control: (a) by the Company
for any reason other than as a result of Employee’s death or Disability pursuant
to Section 7(b) or Cause as provided in Section 7(c), or (b) by Employee with
Good Reason pursuant to Section 7(e), then Employee shall be entitled to (in
lieu of, and not in addition to, any payments described in Section 7(d) or
(e) of this Agreement):

 

(i)the Accrued Obligations;

 

(ii)the Severance Benefits; and

 

(iii)the Accelerated Equity Benefit.

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts.

 



11

 

(h)        Release. Notwithstanding any provision herein to the contrary, the
payment of the Severance Benefits and the provision of the Accelerated Equity
Benefit, pursuant to subsection (b), (d), (e) or (g) of this Section 7, shall be
conditioned upon Employee’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) in accordance with the time limits
set forth therein (and, in all events, within sixty (60) days following the Date
of Termination); provided, that, in the case of Employee’s death or Disability,
such actions shall be taken by a representative with authority to bind Employee
or, if applicable, his estate. If Employee or his representative fails to
execute the Release of Claims in such a timely manner, or timely revokes
Employee’s acceptance of such release following its execution, Employee and his
estate or beneficiaries shall not be entitled to any of the Severance Benefits
or the Accelerated Equity Benefit. Payment of the Severance Benefits will
commence (or, at the election of the Company, may be paid in a lump-sum cash
payment rather than in installments during the Severance Term) on the first
regular Company payday that is at least five (5) business days following the
date the Company receives a timely, effective and non-revocable Release of
Claims (the “Payment Date”); provided, however, that the first payment will be
retroactive to the day immediately following the Date of Termination. Payment of
the bonus contained in the Severance Benefits defined in Section 1(gg) will also
be made on the Payment Date. Notwithstanding the foregoing, to the extent that
any portion of the Severance Benefits or the bonus contained in the Severance
Benefits defined in Section 1(gg) constitutes “non-qualified deferred
compensation” subject to Section 409A of the Code, any payment of such portion
scheduled to occur prior to the sixtieth (60th) day following the date of
Employee’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day unless
otherwise permitted by Section 409A of the Code, after which any remaining such
benefits shall thereafter be provided to Employee according to the applicable
schedule set forth herein. If the sixty (60) day period following Employee’s
separation from service begins in one calendar year and ends in a second
calendar year (a “Crossover 60-Day Period”), and if there are any payments due
to Employee that are: (i) conditioned on Employee signing and not revoking a
release of claims and (ii) otherwise due to be paid during the portion of, the
Crossover 60-Day Period that falls within the first year, then such payments
will be delayed and paid in a lump sum during the portion of the Crossover
60-Day Period that falls within the second year.

 

Section 8. Confidentiality Agreement; Cooperation.

 

(a)        Confidentiality Agreement. As a condition of Employee’s employment
with the Company under the terms of this Agreement, Employee has executed and
delivered to the Company a Confidentiality Agreement. The parties hereto
acknowledge and agree that this Agreement and the Confidentiality Agreement
shall be considered separate contracts. In addition, Employee represents and
warrants that he shall be able to and will perform the duties of this position
without utilizing any confidential and/or proprietary information that Employee
may have obtained in connection with employment with any prior employer, and
that he shall not (i) disclose any such information to the Company, or
(ii) induce any Company employee to use any such information, in either case in
violation of any confidentiality obligation, whether by agreement or otherwise.

 

(b)        Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities or if such cooperation would be materially adverse
to his own legal interests. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable and documented
out-of-pocket expenses incurred in connection with Employee’s performance of
obligations pursuant to this Section 8(b) In the event that Employee has ceased
to be employed by the Company prior to the performance of the obligation
pursuant to this Section 10(b), the Company shall compensate Employee at a rate
of $250 per hour for all reasonable documented time.

 



12

 

Section 9. Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section, except in the event of the
Company’s or its subsidiaries’ gross negligence or bad faith.

 

Section 10. Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary:

 

(a)        If at the time of the Employee’s separation from service within the
meaning of Section 409A of the Code, the Company determines that the Employee is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Employee becomes
entitled to under this Agreement on account of the Employee’s separation from
service is “non-qualified deferred compensation” subject to Section 409A of the
Code and not otherwise exempt, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)        Each payment in a series of payments hereunder shall be deemed to be
a separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

 



13

 

(c)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement or payment shall be made by the Company no later than the
last day of the taxable year following the taxable year in which such expense
was incurred by Employee, (ii) the right to reimbursement, payment or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement, payment or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided , that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.

 

(d)        To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(e)        The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its subsidiaries be liable for any additional tax,
interest, or penalties that may be imposed on Employee as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A of the Code) , except in the
event of the Company’s or its subsidiaries’ gross negligence or bad faith.

 

Section 11. Indemnification. On the Effective Date, Employee and Company will
enter into the Company’s standard Indemnification Agreement.

 

Section 12. Additional Section 280G Provisions. Notwithstanding any provision in
this Agreement to the contrary:

 

(a)        If any of the payments or benefits received or to be received by
Employee (including, without limitation, any payment or benefits received in
connection with a Sale Event, Change of Control, or Employee’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 11(a), be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to Employee of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to Employee if
the 280G Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under clause (i) above is less
than the amount under clause (ii) above will the 280G Payments be reduced to the
minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 11(a) shall be made in
a manner determined by the Company that is consistent with the requirements of
Section 409A of the Code.

 



14

 

(b)        All calculations and determinations under this Section 11 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. The Company shall
bear all costs the Tax Counsel may incur in connection with its services.

 

Section 13. Successors and Assigns.

 

(a)        The Company. Except with respect to an assignment of this Agreement
to a successor or affiliated entity, this Agreement may not be assigned without
Employee’s prior written consent.

 

(b)        Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all cash amounts then payable to Employee hereunder shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee, or
other designee, or if there be no such designee, to Employee’s estate.

 

Section 14. Waiver and Amendments. Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on the
Company’s behalf by the Board. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

Section 15. Severability. If any covenants or such other provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction, (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.

 

Section 16. Governing Law and Jurisdiction. This is a Maryland contract and
shall be construed under and be governed in all respects by the laws of Maryland
without giving effect to the conflict of laws principles of such state. To the
extent that any court action is initiated to enforce this Agreement, the parties
hereby consent to the non-exclusive jurisdiction of the state and federal courts
of Maryland. Accordingly, with respect to any such court action, each of the
Company and Employee hereby (a) submits to the personal jurisdiction of such
courts; (b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

Section 17. Notices.

 

(a)        Place of Delivery. Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address as may from time to time
be designated by it in a notice mailed or delivered (electronic delivery is
acceptable) to the other party as herein provided; provided, that unless and
until some other address be so designated, all notices and communications by
Employee to the Company shall be mailed or delivered to the Company at its
principal executive office, and all notices and communications by the Company to
Employee may be given to Employee personally or may be mailed to Employee at
Employee’s last known address, as reflected in the Company’s records.

 



15

 

(b)        Date of Delivery. Any notice so addressed shall be deemed to be given
or received (i) if delivered by hand, on the date of such delivery, (ii) if
mailed by courier or by overnight mail or electronic mail, on the first business
day following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 18. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

Section 19. Entire Agreement. This Agreement, together with Release of Claims,
Confidentiality Agreement, the Indemnification Agreement, the Inducement Plan,
and any stock option agreement entered into between the Company and Employee
thereunder, constitute the entire understanding and agreement of the parties
hereto regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the parties (including without limitation that any term sheet
or offer letter that may have been given to Employee) relating to the subject
matter of this Agreement.

 

Section 20. Survival of Operative Sections. Upon any termination of Employee’s
employment, the provisions of Section 6 through Section 22 of this Agreement
(together with any related definitions set forth in Section 1 hereof) shall
survive to the extent necessary to give effect to the provisions thereof.

 

Section 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

Section 22. Gender Neutral. Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



16

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

SENECA BIOPHARMA, INC.

 

 

__________________________

By:

Title:

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

_________________________

By:

 

 

 



17

 

EXHIBIT A

 

General Release and Waiver of Claims

 

In exchange for the severance benefits to be provided to me under the Employment
Agreement between me and Seneca Biopharma, Inc. (the “Company”), dated as of
April 1, 2020,(the “Employment Agreement”), to which I would not otherwise be
entitled, on my own behalf and that of my heirs, executors, administrators,
beneficiaries, personal representatives and assigns, I agree that this General
Release and Waiver of Claims (the “Release of Claims”) shall be in complete and
final settlement of any and all causes of action, rights and claims, whether
known or unknown, accrued or unaccrued, contingent or otherwise, that I have had
in the past, now have, or might now have, in any way related to, connected with
or arising out of my employment or its termination, under the Employment
Agreement, or pursuant to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, the
wage and hour, wage payment and fair employment practices laws and statutes of
the State of Maryland (each as amended from time to time), and/or any other
federal, state or local law, regulation or other requirement (collectively, the
“ Claims ”), and I hereby release and forever discharge the Company, its
subsidiaries and all of their respective past, present and future directors,
shareholders, officers, members, managers, general and limited partners,
employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from, and I hereby
waive, any and all such Claims. This release shall not apply to (a) any claims
that arise after I sign this Release of Claims, including my right to enforce
the terms of this Release of Claims, the Employment Agreement, the
Confidentiality Agreement, the Inducement Plan, the Option Agreement and any
other contract between me and the Company; (b) any claims that may not be waived
pursuant to applicable law; (c) any right to indemnification that I may have
under the certificate of incorporation or by-laws of the Company, and any
Indemnification Agreement between me and the Company or any insurance policies
maintained by the Company; or (d) any right to receive any vested benefits under
the terms of any employee benefit plans and my award agreements thereunder.

 

Nothing contained in this Release of Claims shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that I hereby agree to waive my right
to recover monetary damages or other individual relief in any charge, complaint
or lawsuit filed by me or by anyone else on my behalf.

 

In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to [twenty-one
(21)/forty-five (45)]1 days from the date I receive it and that I may not sign
this Release of Claims until after the date my employment with the Company
terminates. I also acknowledge that I am hereby advised by the Company to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

  

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Release of Claims. I understand that I may revoke this Release
of Claims at any time within seven (7) days of the date of my signing by written
notice to the Chairman of the Company’s Board of Directors and that this Release
of Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

 

 

_________________________

1 To be determined by the Company at the time of termination.

 



18

 

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

 

 

Signature ___________________________

 

Name ______________________________

 

Date Signed _________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



19

 

EXHIBIT B

 

Confidential Information and Invention Assignment Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

